IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


RICHARD P. GLUNK,                      : No. 31 MAL 2015
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
DEPARTMENT OF STATE,                   :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 10th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.